Citation Nr: 0508931	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1971.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For clarification purposes, it is noted that in a rating 
action in January 2000, the VARO had granted service 
connection for defective hearing, effective October 16, 1981; 
the VARO also assigned a noncompensable rating from which the 
veteran did not file a timely appeal.  

He later reopened his claim for increased compensation.  It 
is from the subsequent continued denial that the current 
appeal is brought and to which the current appeal is limited.

Service connection is also in effect for tympanic membrane 
perforation of the right ear, residuals of a fracture to the 
left elbow, and herpes simplex of the penis, each evaluated 
as noncompensably disabling. 

In February 2004, the Board remanded the case for due process 
reasons.  The RO continued to deny the claim, issued a 
comprehensive SSOC, and the case has been returned to the 
Board for further appellate review.

Correspondence is in the file from the veteran's former 
representative, the State Department of Veterans Affairs in 
Wisconsin to the effect that it could no longer represent him 
since he was no longer a resident of that state.  The veteran 
has been given the opportunity, but has not elected, to 
select another representative.

During the course of the current appeal, the veteran has 
raised a number of other issues including as relate to 
earlier effective dates, etc.  These have not been perfected 
on appeal and are not part of the current appellate review.   





FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to defective hearing.

2.  At VA audiometric evaluations in 2000 and 2004, the 
veteran had an average decibel loss ranging between 34 to 40 
decibels in the right ear at those frequencies, and from 38 
to 43 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of from 96 to 92 percent, 
bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2003); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issue, as it stands before the Board, the veteran has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to hearing 
loss.  In fact, the Board remanded the case to ensure that 
all due process had been fulfilled.  

The veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to ratings 
for defective hearing.  As noted above, during the course of 
the current appeal, the veteran has raised some other 
collateral issues which are not inextricably intertwined with 
the issue now on appeal, and which are not yet otherwise 
themselves perfected on appeal.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

At the time of a VA evaluation in January 2000, the veteran 
described his hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
40
55
LEFT
5
10
50
45
45

This averages out to 34 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 38 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent, bilaterally.  He 
had high frequency decibel losses at the bilateral 6,000 and 
8,000 Hertz levels ranging from 45-65.

The veteran underwent another VA audiometric evaluation in 
January 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
15
35
55
55
LEFT
NR
15
60
50
45

This averages out to 40 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 43 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent, bilaterally.  

The veteran has indicated that he had no further records 
available with regard to the current state of his hearing 
loss.

Analysis

The Board would note that the veteran has continued to allege 
that he was exposed to acoustic trauma in service.  He is to 
be reassured that the RO and Board fully recognize and 
appreciate that; it was upon that evidence that the grant of 
benefits was effectuated.  

The evidence which is now pertinent is that which permits the 
VA to rate the extent of his disability as a result of the 
now service-connected disability.  In that regard, he has 
recently indicated that no further records are available.  

However, there is ample evidence of record on which to rate 
his hearing impairment since there are the reports of two 
recent VA audiometric evaluations undertaken in 2000 and 
2003.  And while he has shown a slight deterioration in 
actual losses from the period from 2000 to 2003, the recent 
VA audiological evaluations are entirely consistent with one 
another. 

Whether using the 2000 or 2003 audiometric findings, the 
veteran's hearing loss, as specifically reflected in average 
decibel loss and discrimination ability, would translate on 
the hearing chart to noncompensable.  And while there has 
been a slight increase in actual recorded conversational 
decibel losses from 2000 to 2003, and in his inability to 
discriminate, these changes are not significant when applied 
to the specific and finite guidelines of the regulatory 
criteria.  

In any event, his demonstrated hearing loss as shown on all 
pertinent tests, in the aggregate, does not warrant an 
evaluation in any event in excess of 0 percent. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  Accordingly, the preponderance of 
the evidence is against the claim for an increased rating for 
bilateral hearing loss.  Gilbert, op. cit. at 53.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).



ORDER

An increased (compensable) evaluation for bilateral defective 
hearing, is not warranted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


